DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-6, 8-13 are pending, Claims 1-2, 4, 6, 8-13 have been examined in this application. Claims 3 and 5 have been withdrawn as being drawn to non-elected species. 
Claims 1, 3-6, 9, 12 are amended, claims 2, 8, 10-11, and 13 are original, claim 7 is canceled. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 09/23/2020 and reviewed by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 20060094525 A1) to Hung.
In regards to claim 1, Hung anticipates a grip for a fishing rod disposable at a rear end portion of the fishing rod, the grip for fishing rod comprising: a core body (Hung; body of 1) having a cylindrical shape of a predetermined thickness (Hung; cylindrical shape around rod 2), the core body configured to be fitted onto an outside of the rear end portion of the fishing rod (Hung; fitted on outside of handle 2, can be fitted on a rear end portion of a fishing rod); and a tail end body (Hung; uppermost portion in FIG 2) configured to cover a rear end opening of the core body and to be integral with the core body (Hung; see FIG 2 where the tail end is integral with the core body), the core body having a peripheral wall (Hung; 15 and linear inner wall under each of 13 which forms the wall that extends under each of 13 against the interior rod of 2) that has a void portion (Hung; created by void portions 13) along a grip axis direction (Hung; see FIG 2), the peripheral wall of the core body including an outer peripheral wall (Hung; 15) and an inner peripheral wall (Hung; linear inner wall under each of 13 which forms the wall that extends under each of 13 against the interior rod of 2) disposed apart from each other in a state in which the void portion is located between the outer peripheral wall and the inner puerperal wall (Hung; see FIG 2 where the inner peripheral wall which is defined as linear inner wall under each of 13 which forms the wall that extends under each of 13 against the interior rod of 2, being apart from wall 15 such that each void 13 exists between them), and the tall end body connecting a rearmost end portion of the outer peripheral wall and a rearmost end portion of the inner peripheral wall (Hung; the uppermost portion in FIG 2 connects the rear of the linear inner wall defined under each of 13 and the outer wall 15).

In regards to claim 6, Hung anticipates the grip for fishing rod according to claim 1, wherein the tail end body is continuous with the outer peripheral wall (Hung; the tail end body at the upper end of FIG 2 continuous in an incline with the outer peripheral wall 15).

In regards to claim 8, Hung anticipates the grip for fishing rod according to claim 1, further comprising: at least one wall (Hung; interstitial walls between each of 13 which go around the entire circumference of the handle, connecting the outer wall 15 with the inner linear wall under each of 13) extending through the void portion and extending in a circumferential direction of the core body (Hung; see FIG 1).

In regards to claim 9, Hung anticipates the grip for fishing rod according to claim 1, wherein at least one wall (Hung; walls between each of 13) connects the outer peripheral wall and the inner peripheral wall in a thickness direction (Hung; see FIGs 1 and 2).

In regards to claim 10, Hung anticipates the grip for fishing rod according to claim 1, further comprising: a bulging portion (Hung; bulging portion at upper end of FIG 1 and 2) at which an outer diameter of the core body is at a maximum (Hung; the diameter maximizes at the upper end of the grip, where it extends outwards).

In regards to claim 11, Hung anticipates the grip for fishing rod according to claim 10, wherein the outer diameter of the core body narrows from the bulging portion toward a front end side of the core body (Hung; the front of the core body being towards the lowermost portion in FIG 2, the body narrowing from the wider portion at the top of FIG 2 towards the bottom).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20060094525 A1) to Hung, in view of (US 5018733 A) to Bund.
In regards to claim 2, Hung teaches the grip for fishing rod according to claim 1, but fails to teach wherein the core body includes a perforated portion recessed from an outer surface of the core body in a thickness direction of the core body.
Buand teaches wherein the core body includes a perforated portion (Buand; made of 3 with 4, see FIG 5b) recessed from an outer surface of the core body in a thickness direction of the core body (Buand; where 4 is recessed from the outer surface of the core body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hung such that it has openings such as the ones taught by Buand. The motivation for doing so would be to increase the ability for the air pockets to dampen vibrations when hitting a ball.

In regards to claim 4, Hung as modified by Buand teach the grip for fishing rod according to claim 2, wherein the perforated portion includes a plurality of notch holes (Buand; 4) penetrating the outer peripheral wall in a thickness direction of the outer peripheral wall (Buand; see FIG 5a).

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20060094525 A1) to Hung, in view of (CN 105519499 A) to to Kota.
In regards to claim 12, Hung teaches a grip for a fishing rod according to claim 1, the grip for the fishing rod being disposed at a rear end portion of a rod body (Hung; at the end of a rod 2 in FIG 2), wherein the core body fits on an outside of the rear end portion of the rod body (Hung; see FIG 2), the core body being cylindrical and integral with the tail end body (Hung; where the core body is cylindrical about the cylindrical rod 2, see FIG 1 and 2, and the uppermost portion being the tail end body, which is integral with the core body), but fails to teach a fishing rod comprising: a fishing rod body at a rear end portion of the fishing rod; the grip being attached to the rear end portion of the fishing rod body.
Kota teaches a fishing rod (Kota; Abstract) comprising: a fishing rod body at a rear end portion of the fishing rod (Kota; Abstract and see FIGs 2-3); the grip being attached to the rear end portion of the fishing rod body (Kota; see FIGs 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hung such that it is used with a fishing rod instead of a golf club. The motivation for doing so would be to utilize the advantageous structure of Hung’s grip with a wide variety of hand-held devices which would increase a user base and provide the comfortable features of the handle for other applications where excess vibrations are a concern.

In regards to claim 13, Hung as modified by Kota teach the fishing rod of claim 12, wherein an inner diameter of the core body (Hung; inner diameter of Hung, see FIG 2) coincides with an outer diameter of the rear end portion of the fishing rod body (Hung; see where inner diameter of the grip of Hung in FIG 2 corresponds with the outer diameter and rear end portion of the rod body) (Kota; see FIG 2 where the grip has an inner diameter that coincides with the outer diameter of the rod body).



Claims 1, 2, 4, 6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5397123 A) to Huang in view of (US 8506418 B2) to Tremulis.
In regards to claim 1, Huang teaches a grip for a fishing rod disposable at a rear end portion of the fishing rod, the grip for fishing rod comprising: a core body (Huang; G), the core body configured to be fitted onto an outside of the rear end portion of the fishing rod (Huang; fitted on outside of handle 10, can be fitted on a rear end portion of a fishing rod); and the core body having a peripheral wall (Huang; upper surface of 16, lower surface 20 of 16) that has a void portion (Huang; void portion created by pores 22) along a grip axis direction (Huang; see FIG 7 and 8),
the peripheral wall of the core body including an outer peripheral wall (Huang; outer peripheral wall of 16) and an inner peripheral wall (Huang; inner peripheral wall 20 of 16) disposed apart from each other in a state in which the void portion is located between the outer peripheral wall and the inner peripheral wall (Huang; the outer peripheral wall of 16 and the inner peripheral wall 20 of 16 are disposed apart from each other with the void portions created by pores 22 extending between them).
Huang fails to explicitly teach having a cylindrical shape of a predetermined thickness, and a tail end body configured to cover a rear end opening of the core body and to be integral with the core body, and the tail end body connecting a rearmost end portion of the outer peripheral wall and a rearmost end portion of the inner peripheral wall.
Tremulis teaches having a cylindrical shape of a predetermined thickness (Tremulis; see FIGs 19-20, where the grip has a cylindrical shape around the cylindrical rod), and a tail end body (Tremulis; leftmost end of the grip, as seen in FIG 19 or 20) configured to cover a rear end opening of the core body and to be integral with the core body (Tremulis; where the grip is integral with the core body, as can be seen in FIG 19 or 20) and the tail end body connecting a rearmost end portion of the outer peripheral wall and a rearmost end portion of the inner peripheral wall (Tremulis; see FIG 19 where an outer wall and inner wall are joined by the rear end portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang such that the shape of the grip is like the one of Tremulis, cylindrical and has a tail end body which is integral to cover the end of the grip, as taught by Tremulis. The motivation for doing so would be to create a grip shape suited to a variety of applications, as well as providing a handle shape that would allow a user to rotate a handle quickly.

In regards to claim 2, Huang as modified by Tremulis teach the grip for fishing rod according to claim 1, wherein the core body includes a perforated portion (Huang; see FIG 1 which demonstrates a perforated portion, with 36, 38 being perforated)) recessed from an outer surface of the core body in a thickness direction of the core body (Huang; see FIG 3 and 4).

In regards to claim 4, Huang as modified by Tremulis teach the grip for fishing rod according to claim 2, wherein the perforated portion includes a plurality of notch holes (Huang; notch holes 36) penetrating the outer peripheral wall in a thickness direction of the outer peripheral wall (Huang; see FIG 7 where the hole 36 penetrates the outer peripheral wall).

In regards to claim 6, Huang as modified by Tremulis teach the grip for fishing rod according to claim 1, wherein the tail end body is continuous with the outer peripheral wall (Tremulis; the tail end body is continuous with the outer peripheral wall due to being integral with the outer peripheral wall).

In regards to claim 8, Huang as modified by Tremulis teach the grip for fishing rod according to claim 1, further comprising: at least one wall (Huang; walls on either side of 22) extending through the void portion and extending in a circumferential direction of the core body (Huang; extending into and out of the page on FIG 7, therefore in a circumferential direction).

In regards to claim 9, Huang as modified by Tremulis teach the grip for fishing rod according to claim 1, wherein at least one wall connects the outer peripheral wall and the inner peripheral wall in a thickness direction (Huang; walls on either side of 22, see FIG 7).

In regards to claim 10, Huang as modified by Tremulis teach the grip for fishing rod according to claim 1, further comprising: a bulging portion at which an outer diameter of the core body is at a maximum (Tremulis; see FIG 19 where the leftmost portion of the handle is bulging, the diameter at a maximum).

In regards to claim 11, Huang as modified by Tremulis teach the grip for fishing rod according to claim 10, wherein the outer diameter of the core body narrows from the bulging portion toward a front end side of the core body (Tremulis; see FIG 19 where the outer diameter narrows from the bulging portion on the leftmost side of the FIG, and narrows from the bulging portion to the front end side, which is at the rightmost portion).

    PNG
    media_image1.png
    228
    574
    media_image1.png
    Greyscale



Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5397123 A) to Huang as modified by (US 8506418 B2) to Tremulis as applied to claim 1 above, in further view of (CN 105519499 A) to to Kota.
In regards to claim 12, Huang as modified by Tremulis teach a grip for a fishing rod according to claim 1, the grip for the fishing rod being disposed at a rear end portion of a rod body (Huang; at the end of the rod of the handle, see FIG 5), wherein the core body fits on an outside of the rear portion of the rod body (Huang; see FIG 5), the core body being cylindrical and integral with the tail end body (Tremulis; as described in the rejection of claim 1 above, where Tremulis teaches a cylindrical shape in FIGs 19-20, an end portion being integral with the body), but fails to teach a fishing rod comprising a fishing rod body at a rear end portion of the fishing rod, the grip being attached to the rear end portion of the fishing rod body.
Kota teaches a fishing rod (Kota; Abstract) comprising a fishing rod body at a rear end portion of the fishing rod (Kota; Abstract and see FIGs 2-3), the grip being attached to the rear end portion of the fishing rod body (Kota; see FIGs 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hung such that it is used with a fishing rod instead of a racket. The motivation for doing so would be to utilize the advantageous structure of Huang’s grip with a wide variety of hand-held devices which would increase a user base and provide the comfortable features of the handle for other applications where excess vibrations are a concern.

In regards to claim 13, Huang as modified by Tremulis and Kota teach the fishing rod of claim 12, wherein an inner diameter of the core body (Huang; see an inner diameter of the grip in FIG 10 or FIG 11) coincides with an outer diameter of the rear end portion of the fishing rod body (Huang; see FIG 10 and 11 where the inner surface of the grip in FIG 10 or FIG 11 is along the outer surface of the rod, therefore the two diameters coinciding).

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 
Applicant argues, with respect to the reference of Hung, that “In Hung, however, the alleged outer peripheral wall (outer sleeve part 15) needs to be fitted onto the annular connecting recess 11 as shown in FIG. 1. More specifically, Hung teaches that the outer sleeve part 15 is positioned by the annular connecting recess 11 in paragraph [0016], and the recess 11 is located in the rearmost end portion of the wall (uppermost end in FIG. 1). In other words, the annular connecting recess 11 stands between the alleged outer peripheral wall (outer sleeve part 15) and the alleged inner peripheral wall (inner wall under each of 13) as shown in FIG. 1 of Hung. Accordingly, Hung does not disclose or suggest limitation (B) the tail end body connecting a rearmost end portion of the outer peripheral wall and a rearmost end portion of the inner peripheral wall, as recited in amended Claim 1.”
Examiner respectfully disagrees. Hung anticipates the claim language as written, and describes two peripheral walls apart from each other with a void portion between them, and a tail end body (represented in the box below) which is “connecting a rearmost end portion of the outer peripheral wall and a rearmost end portion of the inner peripheral wall”. 
Applicant asserts that connecting recess 11 stands between the outer and inner peripheral walls, however the claim does not limit the invention to having connective structures between the outer and inner peripheral walls. The claim language only states that the ends of the outer and inner peripheral walls be connected at the tail end body, which as can be seen in the annotated Figure below, the ends of the two walls are connected at the tail end body. Applicant further argues that the “alleged outer peripheral wall (outer sleeve part 15) needs to be fitted onto the annular connecting recess 11”. Again, Examiner notes that the claim limitations do not require the wall to be in any particular configuration or structure otherwise. As written, Hung anticipates an outer peripheral wall and an inner peripheral wall, the ends of which are connected at the tail end body as described in the rejection above.

    PNG
    media_image2.png
    654
    750
    media_image2.png
    Greyscale


Applicant also argues that modifying Hung to teach “connecting two rearmost end portions of two walls” would destroy the intended configuration. 
Examiner respectfully disagrees and notes that Hung teaches this limitation.

Applicant argues in reference to Huang in view of Tremulis that “In Huang, however, the alleged outer peripheral wall (outer peripheral wall of 16) and the alleged inner peripheral wall (inner peripheral wall 20 of 16) are merely an outer surface and an inner surface of a single wall, and are not two walls disposed apart from each other in a state in which the void portion is located therebetween. See FIGS. 7 and 8 of Huang. Accordingly, Huang does not disclose or suggest limitation (A) the peripheral wall of the core body including an outer peripheral wall and an inner peripheral wall disposed apart from each other in a state in which the void portion is located between the outer peripheral wall and the inner peripheral wall, as recited in amended Claim 1.”
Examiner respectfully disagrees and notes that Huang teaches an inner and outer peripheral wall as demonstrated in the annotated figure below. Examiner asserts that these walls as indicated below act as two separate walls which have the pores 22 between them, making the walls spaced apart from one another as indicated in the claims. Huang does teach the peripheral wall of the core body (16) being comprised of both an inner and outer peripheral wall disposed apart from each other with void portions in between them.

    PNG
    media_image3.png
    491
    823
    media_image3.png
    Greyscale

Applicant additionally argues that “Also, Huang does not disclose or suggest limitation (B) the tail end body connecting a rearmost end portion of the outer peripheral wall and a rearmost end portion of the inner peripheral wall, as recited in amended Claim 1. Moreover, Tremulis does not remedy the defects of Huang. FIG. 19 of Tremulis, upon which the Examiner relies, merely shows a process of introducing the hardening agent 65 in the sub-chambers 63 to manufacture a grip. The actual product (grip 60) is shown in FIG. 20 of Tremulis, and the connected outer and inner peripheral walls of the grip 60 are not disposed apart from each other in a state in which the void portions is located between two walls because it is filled with the hardening agent as shown in FIG. 20 of Tremulis. The term "void" means "completely empty" according to the Oxford languages.”
Examiner respectfully disagrees, and notes that Tremulis, when combined with Huang, teach limitation B) the tail end body connecting a rearmost end portion of the outer peripheral wall and a rearmost end portion of the inner peripheral wall. Temulis is used as a modifying reference to teach the cylindrical shape of the grip, the integral configuration, as well as the rear end body which connects the rearmost end portion of the outer and inner peripheral walls. 
Applicant argues about the void of Tremulis, which is not a feature used in the rejection since Huang already teaches two walls disposed apart from each other with a void therebetween. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It is also respectfully asserted that FIGs 10 and 11 of Tremulis teaches these voids being completely empty, as defined by Oxford Languages. Tremulis teaches a variety of grip configurations and Examiner would like to note that in Col 3 Lines 20-25, Tremulis states that the cavity may be filled with substances, such as air, which arguably fills all gaps and voids including applicant’s device unless the device is manufactured and held in a vacuum.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647